Title: From James Madison to George Thompson, 29 January 1789
From: Madison, James
To: Thompson, George


Sir,
Jany 29th 1789
A convenient opportunity offering I take the liberty of adding to the former explanation of my sentiments relating to the federal constitution the grounds on wh. I dislike a change of that part of it which authorizes direct taxes. I am led to give you this further trouble, by intimations that the necessity of such a trust in the Union is by many not truly understood; & is a subject on which the reasons in favour of my opinion may with propriety be suggested. Should I judge amiss your candour will excuse the communication: Should I judge aright, your discretion will make a proper use of it.
I approve this part of the Constitution because I think it an essential provision for securing the benefits of the Union: the principal of which are 1st the prevention of contests among the States themselves: 2dly security against danger from foreign Nations.
On the first point, it is evident that there is no way to prevent contests among the States but by establishing justice among them: and equally evident that this cannot be done but by some system that will make each bear it’s just share of the public burdens. If some States contribute their quotas and others do not, justice is violated; the violation of justice is the ground of disputes among States as well as among individuals; and as among the latter they produce an appeal to the law, so among the former they produce an appeal to the sword. The question to be considered then is which of the two systems, that of requisitions or that of direct taxes, will best answer the essential purpose of making every State bear it’s equitable share of the Common burdens. Shall we put our trust in the system of requisitions, by which each State will furnish or not furnish its share as it may like? Reason tells us this can never succeed. Some States will be more just than others, some less just: Some will be more patriotic; others less patriotic; some will be more, some less immediately concerned in the evil to be guarded against or in the good to be obtained. The States therefore not feeling equal motives will not furnish equal aids: Those who furnish most will complain of those who furnish least. From complaints on one side will spring ill will on both sides; from ill will, quarrels; from quarrels, wars; and from wars a long catalogue of evils including the dreadful evils of disunion and a general confusion. Such is the lesson which reason teaches us. But we have a surer guide in our own experience; which like that of every other confederacy that has tried Requisitions, assures us that they will not be duly complied with; that they will not therefore answer the public exigences; and that they moreover lay the foundation for injustice, for discord and for contention. I need not quote particular instances in proof of what is here advanced. The whole history of requisitions not only during the war but since the peace stamps them with the charecter which I have given them, and proclaims the necessity of resorting for safety to the other system; the system of direct taxes which the Constitution has substituted.
To say that requisitions ought first to be tried, and if they fail, that direct taxes are then to enforce them, is little better than to yeild the point by the manner of urging it: For it admits that requisitions are not likely to be complied with voluntarily; at the same time that the efficacy of them is so much insisted on: It admits again that direct taxes are practicable, although the argument against them is that the General Government cannot in the nature of things levy them. But surely if they be practicable after the refusal of the State Government to comply with the requisitions, shall have raised prejudices against the general Government, the practicability will be much greater if no such prejudices be thrown in the way. One remark however ought not to be omitted. It is, that every State which chuses to collect it’s own quota may always prevent a federal collection by keeping a little beforehand in it’s finances and making it’s payment at once into the federal Treasury. Another remark deserves to be here made. From the reasoning of many on this subject it would seem as if the question concerning requisitions & direct taxes was, whether direct taxes shall be levied or not. This is by no means the case. If extraordinary aids for the public safety be not necessary, direct taxes will not be necessary. If extraordinary emergences call for such aids, the only question will be whether direct taxes shall be raised by the General Government itself or whether the General Government shall require the State Governments to raise them: or in other words whether they shall be raised in all the States, or be raised in some States, whilst others unjustly withdraw their shoulders from the common burden.
On the 2d point to wit, security against danger from abroad, it is no less evident that Requisitions will fatally deceive us. For the same reason that they will not obtain from the States their respective shares of Contribution and thence become a source of intestine quarrels, they must invite foreign attacks by shewing the inability of the Union to repel them: and when attacks are made, must leave the Union to defend itself, if it be defended at all, as was done during the late war; by a waste of blood, a distruction of property, and outrages on private rights, unknown in any Country which has credit or money to employ the regular means of defence. Whilst the late war was carried on by means of impressed property, &c, the annual expense was estimated at about twenty millions of Dollars; at the same time that thousands of brave Citizens were perishing from the scarcity or quality of the supplies provided in that irregular way: to say nothing of the encouragement given by such a situation to the prolongation of the war. Whereas after the General Government was enabled by the pecuniary aids of France to provide supplies in a regular way, the annual expense was reduced to about eight millions of dollars, the army was well fed, the military operations went on with vigour & the blessings of peace were visibly & happily accelerated. Should another war unfortunately be our lot (and the less our ability to repel it, the more likely it is to happen) what would be the condition of the Union if obliged to depend on Requisitions? There are but two methods by which Nations can carry on a regular plan of self defence, one by raising the necessary supplies by taxes within the year equal to the public expences: The other by borrowing money on the credit of taxes pledged for the future repayment of it. The first method is considered by most, if not all nations, as impossible with the aid of every resource they possess. In the United States, possessed of no resource but duties on trade, and their trade probably at the mercy of an enemy superior on the Seas, the very idea of such a method is chimerical. The only remaining method is that of borrowing. But who could be expected to lend to a Government which depended on the punctuality of a dozen or more Governments for the means of discharging even the annual interest of the loan? No man who will candidly make the case his own, will say that he would chuse to become a creditor of a Government under such circumstances. Even if the scheme of trying requisitions first, and eventually resorting to direct taxes after a refusal of requisitions, were free from other objections which condemn it, the delay & unpunctuality inseperable from it, would be fatal to it as a Fund for borrowing: Or if loans could be attained at all, it could only be from usurers who would make the public pay threefold for the risk & disappointment apprehended. What would have been the condition of America at any period since the peace, that is under the system of Requisitions, if Great Britain had renewed the war, or an attack had come from any other quarter, and money had become essential for the public safety? How was it to have been obtained? Would requisitions have obtained it from the States? There is not a man accquainted with our affairs who will pretend it. Would they have obtained it in loans from individuals to be repaid out of Requisitions? There is probably not a man within the United States aiming at profit only, who would have trusted his money on such a security; or who would not at least have exacted an interest of 20, 30, or 40 perCent, as an indemnification for the fallen State of public credit. We see then that the article of the Constitution in question is absolutely essential whether we consider it as a means of preserving justice & tranquility among the States, or of preventing or repelling foreign wars.
But besides these general Considerations which affect every part of the Union, there are others which claim the most serious attention of the Southern parts of it, and of Virginia particularly. If direct taxes be prohibited, and no reliance can be placed on requisitions, the inevitable consequence will be, that whenever public exigences arise, the duties will be accumulated on imports, until they shall have yeilded every farthing that can be squeezed out of them. Now who is it that pays duties on imports? Those only who consume them. What parts of the Continent manufacture least and consume imported manufactures most? The Southern parts. It is clearly the interest of the Southern parts therefore, and of Virginia particularly that trade should not be overburdened; but that direct taxes when necessary should come in aid of that fund; since being laid on all the States by an equal rule provided in the Constitution, they tend to equalize the general burden on every part of the Continent. It is truly wonderful that from the same quarter it should be urged, as dangerous to yeild a full power over trade, lest the Northern interest should overburden it with duties; and as proper to make an alteration, that might drive the Government into the necessity of overburdening it. In another view the Southern States have peculiar reasons for retaining the article of direct taxation. If war ever breaks out against America where will it fall? On the weakest parts. Which are the weakest parts? The Southern parts; particularly Virginia, whose long navigable rivers open a great part of her Country to surprize and devastation whenever an enimy powerful at Sea chuses to invade her. Strike out direct taxation from the list of federal authorities and what will be our situation. The revenue from commerce must in great measure fail along with the security of Commerce. The invaded and plundered part of the Union will be unable to raise money for its defence. And no resource will be left; but under the name of Requisitions to solicit benefactions from the Legislatures of other States, who being not witnesses of our distresses cannot properly feel for us; and being remote from the scene of danger cannot feel for themselves. Is [that a] situation in which any man who loves his Country ought to wish it to be placed? Are these the benefits for which Virginia can wish to stipulate as a return for her concessions in favour of a Union and a General Government? That a Northern State should not be averse to expunge the power of direct taxation may be conceived; because a local interest is not always postponed to the general interest. But that a Southern State should hearken to the measure, and be ready to sacrifice it’s local interest as well as the general interest, admits of no rational explanation to which I am competent. With great respect & esteem I am Sir, Your Obedt. & humble Servt.
Js. Madison Jr
